UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:January 31, 2012 Item 1. Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Principal Amount Value BANK LOANS – 2.6% $ Ford Motor Co. 3.250%, 11/30/2013 $ General Motors Co. 0.000%, 10/27/2015 Realogy Corp. 3.000%, 10/10/2013 13.500%, 10/15/2017 TOTAL BANK LOANS (Cost $2,935,015) BONDS – 30.1% CORPORATE – 25.7% Aeropuertos Argentina 2000 S.A. (Argentina) 10.750%, 12/1/20201 Air Lease Corp. 3.875%, 12/1/20182, 3 Alere, Inc. 3.000%, 5/15/20163 Alliant Techsystems, Inc. 6.750%, 4/1/20161 Alpha Natural Resources, Inc. 2.375%, 4/15/20153 American Airlines, Inc. 10.500%, 10/15/20121, 4 Amtrust Financial Services, Inc. 5.500%, 12/15/20212, 3 Annaly Capital Management, Inc. 4.000%, 2/15/20151, 3 Antero Resources Finance Corp. 9.375%, 12/1/20171 ARAMARK Corp. 4.047%, 2/1/20151, 5 Ashtead Capital, Inc. 9.000%, 8/15/20161, 2 Avis Budget Group, Inc. 3.500%, 10/1/20143 BioMarin Pharmaceutical, Inc. 1.875%, 4/23/20173 Brookdale Senior Living, Inc. 2.750%, 6/15/20183 BTA Bank JSC 10.750%, 7/1/20184 0.000%, 6/30/2020 Calpine Construction Finance Co., LP / CCFC Finance Corp. 8.000%, 6/1/20161, 2 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) $ Carriage Services, Inc. 7.875%, 1/15/20151 $ CCO Holdings LLC / CCO Holdings Capital Corp. 7.250%, 10/30/20171 Cemex S.A.B. de C.V. (Mexico) 4.875%, 3/15/20153 Centene Corp. 5.750%, 6/1/20171 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 3, 5 Chart Industries, Inc. 2.000%, 8/1/20183 Chesapeake Energy Corp. 9.500%, 2/15/20151 Chester Downs & Marina LLC 9.250%, 2/1/20201, 2 Ciena Corp. 3.750%, 10/15/20182, 3 Cincinnati Bell, Inc. 8.250%, 10/15/20171 CKE Holdings, Inc. 10.500%, 3/14/20161, 2 CNH Capital LLC 6.250%, 11/1/20161, 2 CNO Financial Group, Inc. 7.000%, 12/30/20163 7.000%, 12/30/20163 Corsicanto Ltd. (Ireland) 3.500%, 1/15/20321, 2, 3 Covanta Holding Corp. 3.250%, 6/1/20143 Dendreon Corp. 2.875%, 1/15/20163 DPL, Inc. 6.500%, 10/15/20161, 2 DR Horton, Inc. 6.875%, 5/1/2013 2.000%, 5/15/20143 DryShips, Inc. (Marshall Islands) 5.000%, 12/1/20143 DuPont Fabros Technology LP 8.500%, 12/15/20171 Eksportfinans ASA (AUD) 80,000 2.000%, 9/15/2015 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) (AUD) 127,000 2.375%, 5/25/2016 $ (CHF) 235,000 2.250%, 2/11/2021 $ Electronic Arts, Inc. 0.750%, 7/15/20162, 3 Encore Acquisition Co. 9.500%, 5/1/20161 Exterran Holdings, Inc. 4.250%, 6/15/20143 Fidelity National Information Services, Inc. 7.625%, 7/15/20171, 2 FMG Resources August 2006 Pty Ltd. (Australia) 7.000%, 11/1/20151, 2 Frontier Communications Corp. 7.875%, 4/15/20151 8.250%, 4/15/20171 Gaylord Entertainment Co. 3.750%, 10/1/20142, 3 General Cable Corp. 4.500%, 11/15/20293, 5 Graphic Packaging International, Inc. 9.500%, 6/15/20171 Greenbrier Cos., Inc. 3.500%, 4/1/20182, 3 Hanesbrands, Inc. 8.000%, 12/15/20161 Hawaiian Holdings, Inc. 5.000%, 3/15/20163 HCA, Inc. 9.875%, 2/15/20171 Health Management Associates, Inc. 6.125%, 4/15/20161 Holly Energy Partners LP / Holly Energy Finance Corp. 6.250%, 3/1/20151 Horsehead Holding Corp. 3.800%, 7/1/20172, 3 Host Hotels & Resorts LP 6.750%, 6/1/20161 Huntsman International LLC 5.500%, 6/30/20161 iGate Corp. 9.000%, 5/1/20161 Intelsat Jackson Holdings S.A. (Luxembourg) 11.250%, 6/15/20161 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) $ International Lease Finance Corp. 5.750%, 5/15/2016 $ Jarden Corp. 7.500%, 5/1/2017 JBS USA LLC / JBS USA Finance, Inc. 11.625%, 5/1/20141 JetBlue Airways Corp. 6.750%, 10/15/20391, 3 Kaiser Aluminum Corp. 4.500%, 4/1/20153 Kinder Morgan Kansas, Inc. 6.500%, 9/1/20121 KKR Financial Holdings LLC 7.500%, 1/15/20173 Knight Capital Group, Inc. 3.500%, 3/15/20153 Lamar Media Corp. 9.750%, 4/1/20141 Landry's Restaurants, Inc. 11.625%, 12/1/20151 Lennar Corp. 2.750%, 12/15/20201, 2, 3 Level 3 Communications, Inc. 7.000%, 3/15/20153 Level 3 Financing, Inc. 9.250%, 11/1/20141 8.625%, 7/15/20201, 2 Liberty Interactive LLC 3.250%, 3/15/20311, 3 LifePoint Hospitals, Inc. 3.500%, 5/15/20141, 3 Live Nation Entertainment, Inc. 2.875%, 7/15/20271, 3 Lyondell Chemical Co. 11.000%, 5/1/20181 Maxcom Telecomunicaciones S.A.B. de C.V. (Mexico) 11.000%, 12/15/20141 Meritor, Inc. 4.625%, 3/1/20261, 3, 5 MGM Resorts International 4.250%, 4/15/20153 Microchip Technology, Inc. 2.125%, 12/15/20373 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) $ Micron Technology, Inc. 1.500%, 8/1/20311, 2, 3 $ Minerva Overseas II Ltd. (Cayman Islands) 10.875%, 11/15/20191 Molina Healthcare, Inc. 3.750%, 10/1/20143 National Financial Partners Corp. 4.000%, 6/15/20173 Navistar International Corp. 3.000%, 10/15/20143 Neenah Paper, Inc. 7.375%, 11/15/20141 Newpark Resources, Inc. 4.000%, 10/1/20173 Nova Chemicals Corp. (Canada) 8.375%, 11/1/20161 Novelis, Inc. (Canada) 8.375%, 12/15/20171 Novellus Systems, Inc. 2.625%, 5/15/20412, 3 NRG Energy, Inc. 7.375%, 1/15/20171 Nuance Communications, Inc. 2.750%, 11/1/20311, 2, 3 ON Semiconductor Corp. 2.625%, 12/15/20261, 3 PAETEC Holding Corp. 8.875%, 6/30/20171 Patriot Coal Corp. 3.250%, 5/31/20133 Petroleos de Venezuela S.A. 5.250%, 4/12/20171 8.500%, 11/2/20171 PHH Corp. 4.000%, 9/1/20143 6.000%, 6/15/20173 PNM Resources, Inc. 9.250%, 5/15/2015 Quicksilver Resources, Inc. 8.250%, 8/1/20151 RadioShack Corp. 2.500%, 8/1/20132, 3 Realogy Corp. 7.625%, 1/15/20201, 2 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) $ 9.000%, 1/15/20201, 2 $ Regency Energy Partners LP / Regency Energy Finance Corp. 9.375%, 6/1/20161 Regis Corp. 5.000%, 7/15/20143 Renaissance Capital LLC Via Renaissance Consumer Funding Ltd. (Ireland) 13.000%, 4/1/2013 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC 8.750%, 10/15/20161, 2 Rite Aid Corp. 6.875%, 8/15/2013 SBA Communications Corp. 4.000%, 10/1/20143 SBA Telecommunications, Inc. 8.000%, 8/15/20161 Seagate Technology HDD Holdings (Cayman Islands) 6.800%, 10/1/20161 Sealy Mattress Co. 8.250%, 6/15/20141 Select Medical Corp. 7.625%, 2/1/20151 Select Medical Holdings Corp. 6.267%, 9/15/20151, 5 Service Corp. International 6.750%, 4/1/20151 Sonic Automotive, Inc. 5.000%, 10/1/20291, 3 Standard Pacific Corp. 8.375%, 5/15/20181 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20143 Telesat Canada / Telesat LLC (Canada) 11.000%, 11/1/20151 Terex Corp. 4.000%, 6/1/20153 Tops Holding Corp. / Tops Markets LLC 10.125%, 10/15/20151 Travelport LLC 9.875%, 9/1/20141 11.875%, 9/1/20161 Triumph Group, Inc. 8.000%, 11/15/20171 United Rentals North America, Inc. 10.875%, 6/15/20161 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) CORPORATE (Continued) $ United States Steel Corp. 4.000%, 5/15/20143 $ Universal Hospital Services, Inc. 8.500%, 6/1/20151, 5 VeriSign, Inc. 3.250%, 8/15/20373 Virgin Media Finance PLC (United Kingdom) 9.500%, 8/15/20161 Virgin Media, Inc. 6.500%, 11/15/20163 Volcano Corp. 2.875%, 9/1/20153 WebMD Health Corp. 2.500%, 1/31/20182, 3 WESCO International, Inc. 6.000%, 9/15/20291, 3 West Pharmaceutical Services, Inc. 4.000%, 3/15/20473 Western Refining, Inc. 5.750%, 6/15/20143 WPX Energy, Inc. 5.250%, 1/15/20171, 2 XM Satellite Radio, Inc. 7.000%, 12/1/20142, 3 GOVERNMENT – 4.4% (ARP)1,576,405 Argentina Bonos (Argentina) 3.684%, 2/4/20185 $ Argentine Republic Government International Bond (Argentina) 0.000%, 12/15/20355 Italy Buoni Poliennali Del Tesoro € 4.750%, 9/1/2021 5.000%, 3/1/2022 Portugal Obrigacoes do Tesouro OT 4.750%, 6/14/2019 4.100%, 4/15/2037 $ Republic of Belarus (Belarus) 8.750%, 8/3/2015 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value BONDS (Continued) GOVERNMENT (Continued) $ Venezuela Government International Bond (Venezuela) 9.375%, 1/13/2034 $ TOTAL BONDS (Cost $33,872,119) Number of Shares Value COMMON STOCKS – 26.4% CONSUMER DISCRETIONARY – 4.7% Arcos Dorados Holdings, Inc. - Cl. A (Argentina) Buffalo Wild Wings, Inc.* Cablevision Systems Corp. - Cl. A CBS Corp. - Cl. B Coinstar, Inc.* Crocs, Inc.* Delphi Automotive PLC (United Kingdom)* DR Horton, Inc. Foot Locker, Inc. Francesca's Holdings Corp.* Gafisa S.A. - ADR (Brazil) Harman International Industries, Inc. Hibbett Sports, Inc.* Honda Motor Co., Ltd. - ADR (Japan) HSN, Inc. La-Z-Boy, Inc.* Las Vegas Sands Corp.* Lennar Corp. - Cl. A Liberty Global, Inc.* Liberty Media Corp. - Liberty Capital - Cl. A* MDC Holdings, Inc. Nordstrom, Inc. Oxford Industries, Inc. Pier 1 Imports, Inc.* PulteGroup, Inc.* Ryland Group, Inc. Saks, Inc.* Select Comfort Corp.* Staples, Inc. Tempur-Pedic International, Inc.* TripAdvisor, Inc.* Walt Disney Co. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER STAPLES – 0.4% Anheuser-Busch InBev N.V. - ADR (Belgium) $ Coca-Cola Co. General Mills, Inc. Kraft Foods, Inc. - Cl. A Procter & Gamble Co. Unilever N.V. (Netherlands) Viterra, Inc. (Canada) Wal-Mart Stores, Inc. ENERGY – 2.6% Apache Corp. Canadian Natural Resources Ltd. (Canada) Enduro Royalty Trust ENI S.p.A. - ADR (Italy) Golar LNG Ltd. (Bermuda) Golar LNG Partners LP Goodrich Petroleum Corp.* Green Plains Renewable Energy, Inc.* Halliburton Co. Hercules Offshore, Inc.* Range Resources Corp. SandRidge Permian Trust Total S.A. - ADR (France) Uranium One, Inc. (Canada)* YPF S.A. - ADR (Argentina) FINANCIALS – 2.1% Agricultural Bank of China Ltd. - Cl. H (China) American Capital Agency Corp. Annaly Capital Management, Inc. Ares Capital Corp. Banco Bilbao Vizcaya Argentaria S.A. - ADR (Spain) Banco Santander S.A. - ADR (Spain) Berkshire Hathaway, Inc. - Cl. B* Brookfield Asset Management, Inc. - Cl. A (Canada) Chesapeake Granite Wash Trust Citigroup, Inc. Compass Diversified Holdings CYS Investments, Inc. Hatteras Financial Corp. Howard Hughes Corp.* Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Industrial & Commercial Bank of China - Cl. H (China) $ Jones Lang LaSalle, Inc. Kennedy-Wilson Holdings, Inc. Loews Corp. New York Community Bancorp, Inc. NYSE Euronext Och-Ziff Capital Management Group LLC - Cl. A PHH Corp.* Rouse Properties, Inc.* TFS Financial Corp.* HEALTH CARE – 2.5% Abbott Laboratories Agilent Technologies, Inc.* Analogic Corp. Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* CareFusion Corp.* CONMED Corp.* Cooper Cos., Inc. GlaxoSmithKline PLC - ADR (United Kingdom) Hospira, Inc.* Johnson & Johnson Meridian Bioscience, Inc. Mettler-Toledo International, Inc.* Myriad Genetics, Inc.* Pain Therapeutics, Inc.* QLT, Inc. (Canada)* St. Jude Medical, Inc. Watson Pharmaceuticals, Inc.* Zoll Medical Corp.* INDUSTRIALS – 5.1% 3M Co. Acacia Research - Acacia Technologies* Aegion Corp.* Aerovironment, Inc.* Astec Industries, Inc.* Capstone Turbine Corp.* Carlisle Cos., Inc. Dun & Bradstreet Corp. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) EnerSys* $ ICF International, Inc.* Knight Transportation, Inc. Kratos Defense & Security Solutions, Inc.* NCI Building Systems, Inc.* Pall Corp. Quanta Services, Inc.* RPX Corp.* Samsung Heavy Industries Co., Ltd. (South Korea) Shaw Group, Inc.* Stanley Black & Decker, Inc. Titan International, Inc. Titan Machinery, Inc.* Triumph Group, Inc. Tyco International Ltd. (Switzerland) Wabash National Corp.* Werner Enterprises, Inc. INFORMATION TECHNOLOGY – 7.8% Apple, Inc.* Baidu, Inc./China - ADR (China)* Bankrate, Inc.* Benchmark Electronics, Inc.* BMC Software, Inc.* Booz Allen Hamilton Holding Corp.* Brooks Automation, Inc. Cisco Systems, Inc. DealerTrack Holdings, Inc.* eBay, Inc.* Entegris, Inc.* Equinix, Inc.* FEI Co.* Fortinet, Inc.* Harris Corp. Heartland Payment Systems, Inc. IAC/InterActiveCorp iGate Corp.* Intermec, Inc.* Jack Henry & Associates, Inc. Keynote Systems, Inc. Liquidity Services, Inc.* LSI Corp.* Marvell Technology Group Ltd. (Bermuda)* Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) Mastercard, Inc. - Cl. A $ Mentor Graphics Corp.* Micron Technology, Inc.* Microsoft Corp. Monster Worldwide, Inc.* Motorola Solutions, Inc. NetApp, Inc.* Newport Corp.* Oracle Corp. OSI Systems, Inc.* Parametric Technology Corp.* Polycom, Inc.* QUALCOMM, Inc. Rackspace Hosting, Inc.* Sanmina-SCI Corp.* Seagate Technology PLC (Ireland) Teradyne, Inc.* Trimble Navigation Ltd.* Ultratech, Inc.* VeriFone Systems, Inc.* Visa, Inc. - Cl. A Yahoo!, Inc.* MATERIALS – 0.3% Barrick Gold Corp. (Canada) Goldcorp, Inc. (Canada) Mosaic Co. Tronox, Inc.* Yamana Gold, Inc. (Canada) TELECOMMUNICATION SERVICES – 0.8% 8x8, Inc.* AT&T, Inc. Cellcom Israel Ltd. (Israel) CenturyLink, Inc. Chunghwa Telecom Co., Ltd. - ADR (Taiwan) Deutsche Telekom A.G. (Germany) Deutsche Telekom A.G. - ADR (Germany) France Telecom S.A. - ADR (France) KT Corp. - ADR (South Korea)* Mobile Telesystems OJSC - ADR (Russia) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TELECOMMUNICATION SERVICES (Continued) Philippine Long Distance Telephone Co. - ADR (Philippines) $ SK Telecom Co., Ltd. - ADR (South Korea) StarHub Ltd. (Singapore) Telefonica Czech Republic A.S. (Czech Republic) Telekomunikacja Polska S.A. - GDR (Poland) Verizon Communications, Inc. Vodafone Group PLC - ADR (United Kingdom) UTILITIES – 0.1% Exelon Corp. Pepco Holdings, Inc. Synthesis Energy Systems, Inc.* TOTAL COMMON STOCKS (Cost $27,985,438) PREFERRED STOCKS – 2.9% CONSUMER DISCRETIONARY – 0.2% Callaway Golf Co.1, 3 Goodyear Tire & Rubber Co.3 Interpublic Group of Cos., Inc.1, 3 CONSUMER STAPLES – 0.1% Bunge Ltd. (Bermuda)3 ENERGY – 0.5% 50 Chesapeake Energy Corp.2, 3 Energy XXI Bermuda Ltd. (Bermuda)3 Goodrich Petroleum Corp.3 Petroquest Energy, Inc.3 SandRidge Energy, Inc.3 FINANCIALS – 1.7% 2009 Dole Food Automatic Common Exchange Security Trust2, 3 Alexandria Real Estate Equities, Inc.3 AMG Capital Trust II3 AngloGold Ashanti Holdings Finance PLC (Isle of Man)3 Aspen Insurance Holdings Ltd. (Bermuda)3 51 Bank of America Corp.3 Citigroup, Inc.3 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (Continued) FINANCIALS (Continued) Forest City Enterprises, Inc.1, 3 $ Health Care REIT, Inc.3 KeyCorp3 MetLife, Inc.3 Newell Financial Trust I1, 3 Synovus Financial Corp.3 UBS A.G. (Switzerland)3 Wintrust Financial Corp.3 HEALTH CARE – 0.3% HealthSouth Corp.3 Omnicare Capital Trust II1, 3 INDUSTRIALS – 0.1% 2010 Swift Mandatory Common Exchange Security Trust2, 3 Continental Airlines Finance Trust II1, 3 TOTAL PREFERRED STOCKS (Cost $3,443,365) EXCHANGE-TRADED FUNDS – 3.4% Active Bear ETF* iShares FTSE China 25 Index Fund iShares Silver Trust* Market Vectors Gold Miners ETF Market Vectors Junior Gold Miners ETF ProShares Short 20+ Year Treasury* ProShares UltraShort Euro* ProShares UltraShort Yen* SPDR Gold Shares* SPDR S&P rust SPDR S&P Oil & Gas Equipment & Services ETF Utilities Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $3,524,520) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS – 0.7% CALL OPTIONS – 0.3% COMMODITY – 0.1% NAT GAS EURO OPT 14 Exercise Price: $3, Expiration Date: April 26, 2012* $ 3 Exercise Price: $3, Expiration Date: February 25, 2012* 4 Exercise Price: $0, Expiration Date: February 25, 2012* 40 11 Exercise Price: $0, Expiration Date: February 25, 2012* 3 Exercise Price: $7, Expiration Date: November 26, 2016* 3 Exercise Price: $7, Expiration Date: October 27, 2016* 3 Exercise Price: $7, Expiration Date: September 28, 2016* 3 Exercise Price: $7, Expiration Date: August 27, 2016* 3 Exercise Price: $7, Expiration Date: July 27, 2016* 3 Exercise Price: $7, Expiration Date: June 28, 2016* 3 Exercise Price: $7, Expiration Date: May 26, 2016* 3 Exercise Price: $7, Expiration Date: April 27, 2016* 3 Exercise Price: $7, Expiration Date: March 29, 2016* 3 Exercise Price: $7, Expiration Date: February 25, 2016* 3 Exercise Price: $7, Expiration Date: January 27, 2016* 3 Exercise Price: $7, Expiration Date: December 29, 2015* EQUITY – 0.1% 7 Atlas Air Worldwide Holdings, Inc. Exercise Price: $40, Expiration Date: February 18, 2012* Bank of America Corp. Exercise Price: $6, Expiration Date: March 17, 2012* Infosys Ltd. - ADR 14 Exercise Price: $55, Expiration Date: February 18, 2012* 14 Exercise Price: $55, Expiration Date: April 21, 2012* K12, Inc. 7 Exercise Price: $20, Expiration Date: February 18, 2012* 28 Exercise Price: $18, Expiration Date: February 18, 2012* 14 Kronos Worldwide, Inc. Exercise Price: $23, Expiration Date: February 18, 2012* 34 Micron Technology, Inc. Exercise Price: $8, Expiration Date: April 21, 2012* 35 Polycom, Inc. Exercise Price: $18, Expiration Date: February 18, 2012* SPDR S&P rust Exercise Price: $135, Expiration Date: February 18, 2012* INDEX – 0.1% Chicago Board Options Exchange SPX Volatility Index Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS (Continued) CALL OPTIONS (Continued) INDEX (Continued) Exercise Price: $35, Expiration Date: April 19, 2012* $ Exercise Price: $25, Expiration Date: April 19, 2012* 67 Exercise Price: $30, Expiration Date: March 22, 2012* 55 CME E-Mini S&P 500 Option Exercise Price: $1,325, Expiration Date: February 18, 2012* TOTAL CALL OPTIONS PUT OPTIONS – 0.4% COMMODITY – 0.0% NAT GAS EURO OPT 7 Exercise Price: $3, Expiration Date: August 29, 2012* 4 Exercise Price: $3, Expiration Date: April 26, 2012* 2 Exercise Price: $2, Expiration Date: February 25, 2012* EQUITY – 0.4% Caterpillar, Inc. Exercise Price: $80, Expiration Date: May 19, 2012* Cummins, Inc. Exercise Price: $70, Expiration Date: June 16, 2012* CurrencyShares Japanese Yen Trust Exercise Price: $110, Expiration Date: January 19, 2013* iShares Russell 2000 Index Fund Exercise Price: $73, Expiration Date: February 18, 2012* Exercise Price: $78, Expiration Date: March 17, 2012* Exercise Price: $70, Expiration Date: March 17, 2012* Exercise Price: $70, Expiration Date: February 18, 2012* 34 Jabil Circuit, Inc. Exercise Price: $20, Expiration Date: February 18, 2012* 14 Kronos Worldwide, Inc. Exercise Price: $23, Expiration Date: February 18, 2012* 14 Polaris Industries, Inc. Exercise Price: $60, Expiration Date: February 18, 2012* 29 San Juan Basin Royalty Trust Exercise Price: $20, Expiration Date: March 17, 2012* SPDR S&P rust Exercise Price: $120, Expiration Date: March 31, 2012* 81 Exercise Price: $126, Expiration Date: February 18, 2012* Exercise Price: $125, Expiration Date: February 18, 2012* Exercise Price: $124, Expiration Date: February 18, 2012* Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS (Continued) PUT OPTIONS (Continued) EQUITY (Continued) Exercise Price: $122, Expiration Date: February 18, 2012* $ Exercise Price: $122, Expiration Date: March 17, 2012* Exercise Price: $118, Expiration Date: February 18, 2012* Exercise Price: $118, Expiration Date: March 17, 2012* Exercise Price: $130, Expiration Date: February 18, 2012* UnitedHealth Group, Inc. 24 Exercise Price: $50, Expiration Date: February 18, 2012* 24 Exercise Price: $49, Expiration Date: February 18, 2012* INDEX – 0.0% 67 Chicago Board Options Exchange SPX Volatility Index Exercise Price: $24, Expiration Date: March 22, 2012* TOTAL PUT OPTIONS TOTAL PURCHASED OPTION CONTRACTS (Cost $1,457,951) Principal Amount Value REPURCHASE AGREEMENTS – 17.1% $ Agreement with J.P. Morgan Securities, Inc., (0.030)% due 2/6/2012. Dated 1/23/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $116,325.7 Agreement with J.P. Morgan Securities, Inc., (0.050)% due 2/6/2012. Dated 1/6/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $1,064,954.7 € Agreement with J.P. Morgan Securities, Inc., (0.100)% due 2/1/2012. Dated 1/17/2012. Collateralized by Belgium Government Bond 4.250%, 9/28/2021. Repurchase proceeds are €1,415,570. (Belgium)7 Agreement with J.P. Morgan Securities, Inc., (0.100)% due 2/1/2012. Dated 1/17/2012. Collateralized by Budesrepublik Deutschland 2.000%, 9/4/2021. Repurchase proceeds are €973,775. (Germany)7 Agreement with J.P. Morgan Securities, Inc., (0.150)% due 2/15/2012. Dated 1/31/2012. Collateralized by Budesrepublik Deutschland 2.000%, 1/4/2022. Repurchase proceeds are €457,068. (Germany)7 Agreement with J.P. Morgan Securities, Inc., (0.200)% due 2/8/2012. Dated 1/23/2012. Collateralized by France Government Bond OAT 3.250%, 10/25/2021. Repurchase proceeds are €2,353,965. (France)7 Agreement with J.P. Morgan Securities, Inc., (0.500)% due 2/28/2012. Dated 1/27/2012. Collateralized by Belgium Government Bond 4.000%, 3/28/2022. Repurchase proceeds are €262,466. (Belgium)7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value REPURCHASE AGREEMENTS (Continued) € Agreement with J.P. Morgan Securities, Inc., 0.000% due 2/1/2012. Dated 1/17/2012. Collateralized by Budesrepublik Deutschland 2.000%, 1/4/2022. Repurchase proceeds are €455,614. (Germany)7 $ Agreement with J.P. Morgan Securities, Inc., 0.000% due 2/1/2012. Dated 1/17/2012. Collateralized by Spain Government Bond 5.500%, 4/30/2021. Repurchase proceeds are €1,055,984. (Spain)7 Agreement with J.P. Morgan Securities, Inc., 0.000% due 2/14/2012. Dated 1/23/2012. Collateralized by Spain Government Bond 5.500%, 4/30/2021. Repurchase proceeds are €375,479. (Spain)7 $ Agreement with J.P. Morgan Securities, Inc., 0.000% due 2/15/2012. Dated 1/19/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $975,663.7 € Agreement with J.P. Morgan Securities, Inc., 0.020% due 2/15/2012. Dated 1/31/2012. Collateralized by Belgium Government Bond 4.250%, 9/28/2021. Repurchase proceeds are €1,469,469. (Belgium)7 Agreement with J.P. Morgan Securities, Inc., 0.030% due 2/15/2012. Dated 1/31/2012. Collateralized by Budesrepublik Deutschland 2.000%, 9/4/2021. Repurchase proceeds are €976,472. (Germany)7 Agreement with J.P. Morgan Securities, Inc., 0.050% due 2/13/2012. Dated 1/30/2012. Collateralized by Spain Government Bond 5.500%, 4/30/2021. Repurchase proceeds are €288,284. (Spain)7 Agreement with J.P. Morgan Securities, Inc., 0.070% due 2/14/2012. Dated 1/23/2012. Collateralized by Belgium Government Bond 4.250%, 9/28/2021. Repurchase proceeds are €536,583. (Belgium)7 Agreement with J.P. Morgan Securities, Inc., 0.100% due 2/15/2012. Dated 1/31/2012. Collateralized by Spain Government Bond 5.500%, 4/30/2021. Repurchase proceeds are €1,085,590. (Spain)7 £ Agreement with J.P. Morgan Securities, Inc., 0.350% due 2/14/2012. Dated 1/23/2012. Collateralized by United Kingdom Gilt 4.250%, 12/7/2040. Repurchase proceeds are £1,367,738. (United Kingdom)7 TOTAL REPURCHASE AGREEMENTS (Cost $19,472,605) TOTAL INVESTMENTS – 83.2% (Cost $92,691,013) Other Assets in Excess of Liabilities – 16.8% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (33.9)% BONDS – (10.9)% CORPORATE – (1.0)% $ ) Cablevision Systems Corp. 7.750%, 4/15/20181 ) ) Pilgrim's Pride Corp. 7.875%, 12/15/20181 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) BONDS (Continued) CORPORATE (Continued) $ ) Ply Gem Industries, Inc. 8.250%, 2/15/20181 $ ) ) Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC 9.875%, 8/15/20191, 2 ) ) GOVERNMENT – (9.9)% Belgium Government Bond € ) 4.250%, 9/28/2021 ) ) 4.000%, 3/28/2022 ) Bundesrepublik Deutschland ) 2.250%, 9/4/2021 ) ) 2.000%, 1/4/2022 ) ) France Government Bond OAT (France) 3.250%, 10/25/2021 ) ) Spain Government Bond (Spain) 5.500%, 4/30/2021 ) £ ) United Kingdom Gilt (United Kingdom) 4.250%, 12/7/2040 ) ) TOTAL BONDS (Proceeds $12,187,286) ) Number of Shares Value COMMON STOCKS – (14.3)% CONSUMER DISCRETIONARY – (3.9)% ) Abercrombie & Fitch Co. - Cl. A ) ) Burberry Group PLC (United Kingdom) ) ) Cabela's, Inc.* ) ) Cablevision Systems Corp. - Cl. A ) ) Callaway Golf Co. ) ) CBS Corp. - Cl. B ) ) Charter Communications, Inc. - Cl. A* ) ) Chico's FAS, Inc. ) ) Childrens Place Retail Stores, Inc.* ) ) Coach, Inc. ) ) Coinstar, Inc.* ) ) DR Horton, Inc. ) ) GameStop Corp. - Cl. A ) ) Garmin Ltd. (Switzerland) ) ) Gaylord Entertainment Co.* ) ) Genesco, Inc.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) ) Goodyear Tire & Rubber Co.* $ ) ) Guess?, Inc. ) ) Harley-Davidson, Inc. ) ) Interpublic Group of Cos., Inc. ) ) Lamar Advertising Co. - Cl. A* ) ) Lennar Corp. - Cl. A ) ) Live Nation Entertainment, Inc.* ) ) LVMH Moet Hennessy Louis Vuitton S.A. (France) ) ) MGM Resorts International* ) ) Mohawk Industries, Inc.* ) ) Newell Rubbermaid, Inc. ) ) Omnicom Group, Inc. ) ) Polaris Industries, Inc. ) ) RadioShack Corp. ) ) Ralph Lauren Corp. ) ) Regis Corp. ) ) Salvatore Ferragamo Italia S.p.A. (Italy)* ) ) Sirius XM Radio, Inc.* ) ) Sonic Automotive, Inc. - Cl. A ) ) Sony Corp. - ADR (Japan) ) ) Steven Madden Ltd.* ) ) Tiffany & Co. ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Urban Outfitters, Inc.* ) ) Viacom, Inc. - Cl. B ) ) Virgin Media, Inc. ) ) Walt Disney Co. ) ) WPP PLC - ADR (Ireland) ) ) Wynn Resorts Ltd. ) ) CONSUMER STAPLES – (0.1)% ) Bunge Ltd. ) ) Campbell Soup Co. ) ) Carrefour S.A. (France) ) ) Dole Food Co., Inc.* ) ) Safeway, Inc. ) ) ENERGY – (0.5)% ) Alpha Natural Resources, Inc.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) ENERGY (Continued) ) Chesapeake Energy Corp. $ ) ) Energy XXI Bermuda Ltd. (Bermuda)* ) ) Exterran Holdings, Inc.* ) ) Goodrich Petroleum Corp.* ) ) Newpark Resources, Inc.* ) ) Ocean Rig UDW, Inc. (Cyprus)* ) ) Patriot Coal Corp.* ) ) Petroquest Energy, Inc.* ) ) San Juan Basin Royalty Trust ) ) SandRidge Energy, Inc.* ) ) Spectra Energy Corp. ) ) Western Refining, Inc. ) ) FINANCIALS – (1.9)% ) Affiliated Managers Group, Inc.* ) ) Alexandria Real Estate Equities, Inc. ) ) Amtrust Financial Services, Inc. ) ) Annaly Capital Management, Inc. ) ) Aspen Insurance Holdings Ltd. (Bermuda) ) ) Banco Bilbao Vizcaya Argentaria S.A. (Spain) ) ) Banco Popular Espanol S.A. (Spain) ) ) Banco Santander S.A. (Spain) ) ) Bank of America Corp. ) ) Bank of New York Mellon Corp. ) ) Bankinter S.A. (Spain) ) ) BlackRock, Inc. ) ) Citigroup, Inc. ) ) CNO Financial Group, Inc.* ) ) Comerica, Inc. ) ) Commerzbank A.G. (Germany)* ) ) First Horizon National Corp. ) ) FirstMerit Corp. ) ) Forest City Enterprises, Inc. - Cl. A* ) ) Hartford Financial Services Group, Inc. ) ) Health Care REIT, Inc. ) ) KeyCorp ) ) KKR Financial Holdings LLC ) ) Knight Capital Group, Inc. - Cl. A* ) ) MetLife, Inc. ) ) National Financial Partners Corp.* ) ) Northern Trust Corp. ) ) PHH Corp.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) FINANCIALS (Continued) ) Simon Property Group, Inc. $ ) ) State Street Corp. ) ) Synovus Financial Corp. ) ) Ventas, Inc. ) ) Wintrust Financial Corp. ) ) HEALTH CARE – (0.7)% ) Accretive Health, Inc.* ) ) Alere, Inc.* ) ) Amarin Corp. PLC - ADR (Ireland)* ) ) Amgen, Inc. ) ) Auxilium Pharmaceuticals, Inc.* ) ) BioMarin Pharmaceutical, Inc.* ) ) Brookdale Senior Living, Inc.* ) ) Cepheid, Inc.* ) ) Dendreon Corp.* ) ) DENTSPLY International, Inc. ) ) Edwards Lifesciences Corp.* ) ) Eli Lilly & Co. ) ) HealthSouth Corp.* ) ) LifePoint Hospitals, Inc.* ) ) MAKO Surgical Corp.* ) ) Molina Healthcare, Inc.* ) ) Omnicare, Inc. ) ) Owens & Minor, Inc. ) ) Patterson Cos., Inc. ) ) ResMed, Inc.* ) ) Teleflex, Inc. ) ) Volcano Corp.* ) ) West Pharmaceutical Services, Inc. ) ) INDUSTRIALS – (4.0)% ) 3M Co. ) ) Aerovironment, Inc.* ) ) Air Lease Corp.* ) ) Alexander & Baldwin, Inc. ) ) American Science & Engineering, Inc. ) ) Avis Budget Group, Inc.* ) ) Brink's Co. ) ) C.H. Robinson Worldwide, Inc. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIALS (Continued) ) Caterpillar, Inc. $ ) ) Ceradyne, Inc.* ) ) Chart Industries, Inc.* ) ) Copart, Inc.* ) ) Covanta Holding Corp. ) ) Cummins, Inc. ) ) DryShips, Inc. (Greece)* ) ) ESCO Technologies, Inc. ) ) Expeditors International of Washington, Inc. ) ) Franklin Electric Co., Inc. ) ) General Cable Corp.* ) ) Greenbrier Cos., Inc.* ) ) Hawaiian Holdings, Inc.* ) ) IDEX Corp. ) ) Interface, Inc. - Cl. A ) ) Iron Mountain, Inc. ) ) JetBlue Airways Corp.* ) ) Kaydon Corp. ) ) Manpower, Inc. ) ) Masco Corp. ) ) Meritor, Inc.* ) ) Navistar International Corp.* ) ) Nielsen Holdings N.V.* ) ) Owens Corning* ) ) RailAmerica, Inc.* ) ) Sensata Technologies Holding N.V. (Netherlands)* ) ) Swift Transportation Co.* ) ) Terex Corp.* ) ) United Continental Holdings, Inc.* ) ) United Stationers, Inc. ) ) WESCO International, Inc.* ) ) INFORMATION TECHNOLOGY – (1.9)% ) AOL, Inc.* ) ) Checkpoint Systems, Inc.* ) ) Ciena Corp.* ) ) Computer Sciences Corp. ) ) Dassault Systemes S.A. - ADR (France) ) ) Electronic Arts, Inc.* ) ) Factset Research Systems, Inc. ) ) Gartner, Inc.* ) ) Mantech International Corp. - Cl. A ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ) Microchip Technology, Inc. $ ) ) Micron Technology, Inc.* ) ) MKS Instruments, Inc. ) ) Newport Corp.* ) ) Novellus Systems, Inc.* ) ) Nuance Communications, Inc.* ) ) ON Semiconductor Corp.* ) ) Opnet Technologies, Inc. ) ) Plexus Corp.* ) ) Power-One, Inc.* ) ) Rofin-Sinar Technologies, Inc.* ) ) SAIC, Inc.* ) ) Salesforce.com, Inc.* ) ) Solera Holdings, Inc. ) ) Syntel, Inc. ) ) VeriFone Systems, Inc.* ) ) VeriSign, Inc. ) ) WebMD Health Corp.* ) ) Zebra Technologies Corp. - Cl. A* ) ) MATERIALS – (1.2)% ) AngloGold Ashanti Ltd. - ADR (South Africa) ) ) BHP Billiton Ltd. - ADR (Australia) ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Horsehead Holding Corp.* ) ) Huntsman Corp. ) ) Kaiser Aluminum Corp. ) ) Koppers Holdings, Inc. ) ) Kronos Worldwide, Inc. ) ) MeadWestvaco Corp. ) ) Praxair, Inc. ) ) RPM International, Inc. ) ) Scotts Miracle-Gro Co. - Cl. A ) ) Sherwin-Williams Co. ) ) Sterlite Industries India Ltd. - ADR (India) ) ) Stillwater Mining Co.* ) ) United States Steel Corp. ) ) TELECOMMUNICATION SERVICES – (0.1)% ) Level 3 Communications, Inc.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) TELECOMMUNICATION SERVICES (Continued) ) SBA Communications Corp. - Cl. A* $ ) ) TOTAL COMMON STOCKS (Proceeds $15,585,277) ) EXCHANGE-TRADED FUNDS – (6.7)% ) Consumer Discretionary Select Sector SPDR Fund ) ) CurrencyShares Japanese Yen Trust* ) ) Financial Select Sector SPDR Fund ) ) Industrial Select Sector SPDR Fund ) ) iPath MSCI India Index ETN* ) ) iShares Barclays 20+ Year Treasury Bond Fund ) ) iShares Dow Jones Transportation Average Index Fund ) ) iShares MSCI EAFE Index Fund ) ) iShares MSCI Emerging Markets Index Fund ) ) iShares Russell 2000 Index Fund ) ) iShares Russell Midcap Value Index Fund ) ) iShares S&P SmallCap 600 Index Fund ) ) Powershares QQQ Trust Series 1 ) ) Software HOLDRs Trust6 ) ) SPDR S&P rust ) ) SPDR S&P Homebuilders ETF ) ) SPDR S&P MidCap rust ) ) SPDR S&P Retail ETF ) ) Technology Select Sector SPDR Fund ) ) Vanguard FTSE All-World ex-US ETF - Cl. U ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $7,369,577) ) Number of Contracts Value WRITTEN OPTION CONTRACTS – (0.3)% CALL OPTIONS – (0.2)% COMMODITY – 0.0% (3 ) NAT GAS EURO OPT Exercise Price: $3, Expiration Date: February 25, 2012* ) EQUITY – (0.1)% ) Bank of America Corp. Exercise Price: $7, Expiration Date: March 17, 2012* ) ) Biogen Idec, Inc. Exercise Price: $120, Expiration Date: February 18, 2012* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTION CONTRACTS (Continued) CALL OPTIONS (Continued) EQUITY (Continued) (2 ) Equinix, Inc. Exercise Price: $120, Expiration Date: February 18, 2012* $ ) Infosys Ltd. - ADR ) Exercise Price: $60, Expiration Date: April 21, 2012* ) ) Exercise Price: $60, Expiration Date: February 18, 2012* ) iShares Russell 2000 Index Fund ) Exercise Price: $79, Expiration Date: February 4, 2012* ) ) Exercise Price: $80, Expiration Date: February 18, 2012* ) ) Simon Property Group, Inc. REIT Exercise Price: $140, Expiration Date: February 18, 2012* ) ) SPDR S&P rust Exercise Price: $148, Expiration Date: June 16, 2012* ) ) INDEX – (0.1)% Chicago Board Options Exchange SPX Volatility Index ) Exercise Price: $30, Expiration Date: April 19, 2012* ) ) Exercise Price: $40, Expiration Date: March 22, 2012* ) ) TOTAL CALL OPTIONS ) PUT OPTIONS – (0.1)% EQUITY – (0.1)% Apple, Inc. (6 ) Exercise Price: $450, Expiration Date: February 4, 2012* ) (6 ) Exercise Price: $445, Expiration Date: February 4, 2012* ) (4 ) CARBO Ceramics, Inc. Exercise Price: $90, Expiration Date: February 18, 2012* ) ) Childrens Place Retail Stores, Inc. Exercise Price: $45, Expiration Date: February 18, 2012* ) (1 ) Google, Inc. Cl. A Exercise Price: $560, Expiration Date: February 18, 2012* ) iShares Russell 2000 Index Fund ) Exercise Price: $65, Expiration Date: March 17, 2012* ) ) Exercise Price: $68, Expiration Date: February 18, 2012* ) ) Exercise Price: $65, Expiration Date: February 18, 2012* ) ) Jabil Circuit, Inc. Exercise Price: $17, Expiration Date: February 18, 2012* 0 ) MDC Holdings, Inc. Exercise Price: $20, Expiration Date: February 18, 2012* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (Continued) WRITTEN OPTION CONTRACTS (Continued) PUT OPTIONS (Continued) EQUITY (Continued) ) Polaris Industries, Inc. Exercise Price: $55, Expiration Date: February 18, 2012* $ ) SPDR S&P rust ) Exercise Price: $122, Expiration Date: February 18, 2012* ) ) Exercise Price: $120, Expiration Date: February 18, 2012* ) ) Exercise Price: $117, Expiration Date: February 18, 2012* ) ) Exercise Price: $112, Expiration Date: March 17, 2012* ) ) Exercise Price: $127, Expiration Date: February 18, 2012* ) ) Exercise Price: $110, Expiration Date: March 31, 2012* ) ) Exercise Price: $108, Expiration Date: March 17, 2012* ) ) INDEX – 0.0% ) Chicago Board Options Exchange SPX Volatility Index Exercise Price: $20, Expiration Date: March 22, 2012* ) TOTAL PUT OPTIONS ) TOTAL WRITTEN OPTION CONTRACTS (Proceeds $496,089) ) Principal Amount Value U.S. TREASURY SECURITIES – (1.0)% $ ) 3.125%, 11/15/2041 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,158,923) ) REVERSE REPURCHASE AGREEMENTS – (0.7)% ) Agreement with J.P. Morgan Securities, Inc., 0.100% due 2/6/2012. Dated 1/23/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $135,005. ) ) Agreement with J.P. Morgan Securities, Inc., 0.100% due 2/6/2012. Dated 1/23/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $480,017. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) REVERSE REPURCHASE AGREEMENTS (Continued) $ ) Agreement with J.P. Morgan Securities, Inc., 0.180% due 2/6/2012. Dated 1/23/2012. Collateralized by U.S. Treasury Note/Bond 3.250%, 11/15/2041. Repurchase proceeds are $242,421.7 $ ) TOTAL REVERSE REPURCHASE AGREEMENTS (Proceeds $857,400) ) TOTAL SECURITIES SOLD SHORT (Proceeds $37,654,552) $ ) ADR – American Depository Receipt ARS– Argentinean Peso AUD – Australian Dollar CHF – Swiss Franc ETN – Exchange Traded Note GDR – Global Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trusts € – Euro £ – British Pound * Non-income producing security. 1 Callable. 2 144A restricted security. 3 Convertible security. 4 Security is in default. 5 Variable, floating or step rate security. 6 Fair valued under procedures established by the Board of Trustees, is less than (0.01)% of Net Assets 7 Held as collateral for securities sold short. See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Bank Loans 2.6% Bonds Corporate 25.7% Government 4.4% Total Bonds 30.1% Common Stocks Information Technology 7.8% Industrials 5.1% Consumer Discretionary 4.7% Energy 2.6% Health Care 2.5% Financials 2.1% Telecommunication Services 0.8% Consumer Staples 0.4% Materials 0.3% Utilities 0.1% Total Common Stocks 26.4% Preferred Stocks Financials 1.7% Energy 0.5% Health Care 0.3% Consumer Discretionary 0.2% Industrials 0.1% Consumer Staples 0.1% Total Preferred Stocks 2.9% Exchange-Traded Funds 3.4% Purchased Option Contracts Put Options 0.4% Call Options 0.3% Total Purchased Option Contracts 0.7% Repurchase Agreements 17.1% Total Investments 83.2% Other Assets in Excess of Liabilities 16.8% Total Net Assets 100.0% See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Purchase Contracts Exchange Purchased Date January 31,2012 (Depreciation) British Pound GBP per USD $ $ $ Czech Republic Koruna CZK per USD 61 Euro EUR per USD Japanese Yen JPY per USD Mexican Peso MXN per USD Polish Zloty PLN per USD Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Sale Contracts Exchange Sold Date January 31,2012 (Depreciation) Australian Dollar AUD per USD ) British Pound GBP per USD ) Chilean Peso CLP per USD ) Croatian Kuna HRK per USD ) ) ) Euro EUR per USD ) ) ) Hungarian Forint HUF per USD ) Japanese Yen JPY per USD ) Mexican Peso MXN per USD ) Philippine Peso PHP per USD ) South African Rand ZAR per USD ) ) ) Swiss Franc CHF per USD ) Taiwan Dollar TWD per USD ) Thai Baht THB per USD ) Ukraine Hryvnia UAH per USD ) TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS ) ) ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) AUD - Australian Dollar CAD - Canadian Dollar CHF - Swiss Franc CLP - Chilean Peso CZK - Czech Republic Koruna EUR - Euro GBP - British Pound HRK - Croatian Kuna HUF - Hungarian Forint JPY - Japanese Yen KRW - South Korean Won MXN - Mexican Peso PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar THB - Thai Baht TRY - Turkish Lira TWD - Taiwan Dollar UAH - Ukraine Hryvnia USD - United States Dollar ZAR - South African Rand Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) SWAP CONTRACTS Credit Default Swaps Premium Unrealized Pay/Receive(A) Fixed Expiration Notional Paid Appreciation/ Counterparty Reference Instrument Fixed Rate Rate Date Amount (Received) (Depreciation) CS Australia Government Bond 6.50%, 05/15/2013 Pay 1.00% 9/20/16 JPM Australia Government Bond 6.50%, 05/15/2013 Pay 9/20/16 CS Australia Government Bond 6.50%, 05/15/2013 Pay 12/20/16 GS Australia Government Bond 6.50%, 05/15/2013 Pay 12/20/16 CITI Bank of America Corp. 6.25%, 04/15/2012 Receive 12/20/16 GS Bank of America Corp. 6.25%, 04/15/2012 Receive 12/20/16 JPM Belgium Government Bond 4.25%, 9/28/2014 Pay 3/20/17 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 3/20/17 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 3/20/17 JPM Brazilian Government International Bond 12.25%, 03/06/2030 Pay 3/20/17 JPM First Data Corp. 9.88%, 09/24/2015 Pay 6/20/16 JPM First Data Corp. 9.88%, 09/24/2015 Pay 6/20/16 JPM Ford Motor Co. 6.5%, 08/01/2018 Receive 3/20/16 JPM Ford Motor Co. 6.5%, 08/01/2018 Receive 3/20/16 CITI JC Penny Corp., Inc. 6.38%, 10/15/2036 Pay 3/20/17 0 CITI Jones Group, Inc. 5.13%, 11/15/2014 Pay 6/20/16 JPM Jones Group, Inc. 5.13%, 11/15/2014 Pay 6/20/16 CITI Kazakhstan Government International Bond 11.13%, 05/11/2007 Pay 9/20/16 GS Kazakhstan Government International Bond 11.13%, 05/11/2007 Pay 12/20/16 JPM Markit CDX NA High Yield Series 16 Index Receive 6/20/16 JPM Markit CDX NA High Yield Series 17 Index Pay 12/20/16 JPM Markit CDX NA High Yield Series 17 Index Receive 12/20/16 GS Markit iTraxx Europe Crossover Series 15 version 1 Index Receive 12/20/16 JPM Markit iTraxx Europe Crossover Series 15 version 1 Index Receive 12/20/16 JPM Philippine Government International Bond 10.63%, 03/16/2025 Pay 6/20/16 JPM Republic of Korea 4.88%, 09/22/2014 Pay 6/20/16 GS Republic of Korea 4.88%, 9/22/2014 Pay 12/20/16 CITI Republic of Korea 4.88%, 9/22/2014 Pay 3/20/17 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 6/20/13 CITI Rite Aid Corp. 7.70%, 02/15/2027 Receive 6/20/14 JPM Rite Aid Corp. 7.70%, 02/15/2027 Receive 6/20/14 JPM South Africa Government International Bond 6.50%, 06/02/2014 Pay 6/20/16 JPM South Africa Government International Bond 6.50%, 06/02/2014 Pay 9/20/16 GS South Africa Government International Bond 6.50%, 06/02/2014 Pay 9/20/16 GS South Africa Government International Bond 6.50%, 06/02/2014 Pay 12/20/16 JPM United Kingdom Gilt 4.25%, 06/07/2032 Pay 6/20/21 JPM United Kingdom Gilt 4.25%, 06/07/2032 Pay 9/20/16 CITI United Kingdom Gilt 4.25%, 06/07/2032 Pay 12/20/16 GS United Kingdom Gilt 4.25%, 06/07/2032 Pay 12/20/16 CS United Kingdom Gilt 4.25%, 06/07/2032 Pay 9/20/21 Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Credit Default Swaps (continued) Pay/ Receive(A) Fixed Expiration Notional Premium Paid Unrealized Appreciation/ Counterparty Reference Instrument Fixed Rate Rate Date Amount (Received) (Depreciation) CS United Kingdom Gilt 4.25%, 06/07/2032 Pay 12/20/21 Total Credit Default Swaps (A) If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. Interest Rate Swaps Premium Unrealized Pay/Receive Fixed Expiration Notional Paid Appreciation/ Counterparty Floating Rate Index Fixed Rate Rate Date Amount (Received) (Depreciation) JPM 6-Month JPY-LIBOR Pay 0.57% 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - JPM 6-Month JPY-LIBOR Pay 5/31/16 - Total Interest Rate Swaps - Equity Swaps Counterparty Reference index Financing Rate Pay/Receive Total Return on Reference Index # of Shares or Units Maturity Date Notional Amount Unrealized Appreciation/ (Depreciation) JPM Bankinter, S.A. 0.28% Receive 1/24/13 JPM Commerzbank AG Receive 1/23/13 JPM Banco Popular Espanol S.A. Receive 12/18/12 Total Equity Swaps Inflation Cap Option Premium Strike Expiration Notional Paid Market Counterparty Description Exercise Index Index Date Amount (Received) Value JPM Cap - OTC CPURNSA Index Maximum of (Inflation Adjustment - 1.05) or 0 10/18/2021 Total Inflation Cap Option Inflation Floor Option Premium Strike Expiration Notional Paid Market Counterparty Description Exercise Index Index Date Amount (Received) Value JPM Floor - OTC CPURNSA Index Maximum of (1.02 - Inflation Adjustment) or 0 10/18/2021 Total Inflation Floor Option Credit Default Swaptions on Credit Indices Buy/Sell Exercise Expiration Notional Market Counterparty Description Protection Rate Date Amount Premium Value JPM Call - OTC CDX.NA.HY - 17 5Y-Year Index Sell 96 2/16/12 JPM Call - OTC CDX.NA.HY - 17 5Y-Year Index Sell 98 2/16/12 JPM Call - OTC CDX.NA.HY - 17 5Y-Year Index Sell 3/22/12 JPM Put - OTC CDX.NA.HY - 17 5Y-Year Index Sell 94 3/22/12 JPM Put - OTC CDX.NA.HY - 17 5Y-Year Index Buy 97 3/22/12 Total Credit Default Swaptions on Credit Indices Interest Rate Swaptions Counterparty Description Floating Rate Index Pay/Receive Floating Rate Exercise Rate Expiration Date Notional Amount Premium Paid (Received) Market Value JPM Put - OTC 5-Year Interest Rate Swap 1-Month MXN-TIIE-Banxico Receive 5.71% 2/9/12 MXN JPM Put - OTC 5-Year Interest Rate Swap 1-Month MXN-TIIE-Banxico Receive 5.67% 2/14/12 MXN JPM Put - OTC 4-Year Interest Rate Swap 6-Month JPY-LIBOR-BBA Pay 0.30% 9/13/12 JPY JPM Put - OTC 3-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 2.00% 10/29/12 JPM Call - OTC 2-Year Interest Rate Swap 6-Month PLN-WIBOR-WIBO Receive 4.74% 12/3/12 JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.30% 5/28/13 KRW JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.18% 7/22/13 KRW JPM Call - OTC 10-Year Interest Rate Swap KRW-CD-KSDA-Bloomberg Receive 4.25% 10/28/13 KRW JPM Put - OTC 3-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 3.00% 10/29/13 JPM Put - OTC 10-Year Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 5.91% 7/8/16 Total Interest Rate Swaptions Palmer Square Absoute Return Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Cross-Currency Interest Rate Swaptions Counterparty Description Floating Rate Index Pay/ Receive Floating Rate Exercise Rate Expiration Date Notional Amount Premium Paid (Received) Market Value JPM Call - OTC 5-Year Cross Currency TRY Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 9.10% 7/2/12 JPM Call - OTC 5-Year Cross Currency TRY Interest Rate Swap 3-Month USD-LIBOR-BBA Receive 7.10% 7/2/12 Total Cross-Currency Interest Rate Swaptions Foreign Currency Options Exercise Expiration Notional Market Description Price Date Amount Premium Value Call - OTC USD versus CNY 11/29/12 Call - OTC USD versus CNY 11/29/12 Call - OTC USD versus JPY 5/15/12 Call - OTC USD versus JPY 2/1/12 - Call - OTC USD versus JPY 8/1/14 Call - OTC USD versus JPY 3/2/15 Call - OTC USD versus JPY 2/1/16 Put - OTC EUR versus USD 4/4/12 Put - OTC EUR versus USD 4/4/12 Put - OTC EUR versus USD 7/25/12 Put - OTC GBP versus USD 4/4/12 Put - OTC USD versus HUF 2/2/12 Total Foreign Currency Options CHF - Swiss Franc CNY - China Yuan Renminbi EUR - Euro GBP - United Kingdom Pound HUF - Hungary Forint JPY - Japanese Yen KRW - Korean Wan MXN - Mexico Peso PLN - Poland Zloty TRY - New Turkish Lira Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class A and Class I. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Repurchase Agreements The Fund may enter into repurchase agreements with respect to its portfolio securities.Pursuant to such agreements, the Fund acquires securities from financial institutions such as banks and broker-dealers deemed to be creditworthy by the Advisor or relevant Sub-Advisor, subject to the seller's agreement to repurchase and the Fund's agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by the Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).Securities subject to repurchase agreements will be held by the Custodian or in the Federal Reserve/Treasury Book-Entry System or an equivalent foreign system.The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, the Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause the Fund's rights with respect to such securities to be delayed or limited. (c) Reverse Repurchase Agreements The Fund may invest a maximum of 10% of total assets in reverse repurchase agreements.Pursuant to a reverse repurchase agreement, the Fund will sell portfolio securities and agree to Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) - Continued repurchase them from the buyer at a particular date and price.Whenever the Fund enters into a reverse repurchase agreement, it will establish a segregated account in which it will maintain liquid assets in an amount at least equal to the repurchase price marked to market daily (including accrued interest), and will subsequently monitor the account to ensure that such equivalent value is maintained.The Fund pays interest on amounts obtained pursuant to reverse repurchase agreements. (d) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (e) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (f) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) - Continued (g) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. Transactions in option contracts written for the period May 17, 2011 through January 31, 2012 were as follows: Number of Contracts Premiums Received Outstanding at May 17,2011 (commencement of operations) - $ - Options written Options terminated in closing purchasing transactions ) ) Options expired ) ) Options exercised ) ) Outstanding at January 31, 2012 $ (h) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments. The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The Fund had the following futures contracts open at January 31, 2012: Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) - Continued Futures Contracts Number of Contracts Description Expiration Date Unrealized Appreciation (Depreciation) JPN 10Y Bond March, 2012 $ $ (i) Exchange Traded Notes Exchange Traded Notes “ETNs” are debt securities that combine certain aspects of Exchange Traded Funds “ETFs” and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (j) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (k) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books.An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books.Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) - Continued (l) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the fund is recorded as a liability on the fund’s books.An upfront payment made by the fund is recorded as an asset on the fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Note 3 – Federal Income Taxes At January 31, 2012, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Unrealized appreciation $ Unrealized (depreciation) ) Net appreciation/(depreciation) on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – January 31, 2012 (Unaudited) - Continued The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of January 31, 2012, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 3 Total Bank Loans $
